806 A.2d 854 (2002)
PRUDENTIAL PROPERTY AND CASUALTY INSURANCE COMPANY, Petitioner,
v.
Ronald GISLER, Respondent.
Supreme Court of Pennsylvania.
September 5, 2002.
ORDER
PER CURIAM.
AND NOW, this 5th day of September, 2002, the judgment of the Superior Court entered December 22, 2000, is hereby RVERSED based upon this Court's decision in Burstein v. Prudential Property and Casualty Insurance Company, 2002 WL 1575094 (2002), holding that the regularly used, non-owned car exclusion contained in petitioner's automobile insurance policy comports with the underlying policies of the Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. § 1701 et seq.
Justice SAYLOR dissents, as he would remand to the Superior Court for reconsideration in light of Burstein.